Exhibit 10.2

 

MASTER REAFFIRMATION OF AND AMENDMENT TO COLLATERAL DOCUMENTS

 

This MASTER REAFFIRMATION OF AND AMENDMENT TO COLLATERAL DOCUMENTS (this “Master
Reaffirmation”) is made as of June 26, 2019, by and among WILLDAN GROUP, INC., a
Delaware corporation (the “Borrower”), the other parties executing this Master
Reaffirmation under the heading “Debtors” (the Borrower and such other parties
are collectively referred to herein as the “Debtors” and each individually as a
“Debtor”), and BMO HARRIS BANK N.A., as administrative agent for the Lenders
(the “Administrative Agent”). Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to them in the Amended and Restated
Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto have previously entered into that certain Credit
Agreement dated as of October 1, 2018 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Prior Credit Agreement”), pursuant to
which, among other things, the Lenders made certain loans and other financial
accommodations to the Borrower, subject to the terms and conditions set forth
therein;

 

WHEREAS, each of the Debtors has reviewed, consented to and executed various
“Collateral Documents” (as defined in the Prior Credit Agreement) in connection
with the Prior Credit Agreement, as set forth on Exhibit A hereto (collectively,
the “Existing Collateral Documents”);

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend and restate the Prior Credit Agreement pursuant to that
certain Amended and Restated Credit Agreement dated as of June 26, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”), without constituting a
novation;

 

WHEREAS, each Debtor shall derive both direct and indirect additional benefits
from the loans and other financial accommodations (collectively, the “Loans”)
made pursuant to or otherwise evidenced or governed by the Amended and Restated
Credit Agreement;

 

WHEREAS, it is a condition precedent to the effectiveness of the Amended and
Restated Credit Agreement that each Debtor enter into this Master Reaffirmation
to acknowledge and agree that the Existing Collateral Documents, and the liens,
security interests and guarantees granted and issued thereunder, secure and
guaranty the Obligations, Hedging Liability, and Bank Product Obligations;

 

NOW, THEREFORE, in consideration of the premises set forth herein and to induce
the Lenders to make the Loans pursuant to the Amended and Restated Credit
Agreement, and to enter into and perform obligations under the Amended and
Restated Credit Agreement and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, each of the
undersigned hereby agrees as follows:

 

--------------------------------------------------------------------------------



 

SECTION 1.                                          AMENDMENTS TO THE EXISTING
COLLATERAL DOCUMENTS.

 

1.01 All references in the Existing Collateral Documents to BMO Harris Bank N.A.
as “Administrative Agent” (or words of similar import) shall be deemed to refer
to BMO Harris Bank N.A. as Administrative Agent under the Amended and Restated
Credit Agreement. All references in the Existing Collateral Documents to the
“Lenders” (or words of similar import), as applicable, shall be deemed to refer
to the Lenders under the Amended and Restated Credit Agreement. All references
in the Existing Collateral Documents to the “Obligations,” “Hedging Liability,”
“Bank Product Obligations”, as applicable, shall refer to, and for all purposes
shall be deemed and construed to refer to, without limitation, the Obligations,
Hedging Liability, and Bank Product Obligations, respectively, under the Amended
and Restated Credit Agreement. All references in the Existing Collateral
Documents to the “Credit Agreement” (or words of similar import), as applicable,
shall refer to, and for all purposes shall be deemed and construed to refer to,
the Amended and Restated Credit Agreement. All references in the Existing
Collateral Documents to the “Collateral Documents”, as applicable, shall refer
to, and for all purposes shall be deemed and construed to refer to, the
Collateral Documents, including, but not limited to, any Collateral Documents
delivered in connection with the Amended and Restated Credit Agreement.

 

1.02. Schedules A through F of the Security Agreement are hereby amended by
deleting such schedules in their entirety and substituting therefor the
replacement schedules attached hereto as Exhibit B (such amended and substituted
schedules, the “Amended Security Agreement Schedules”).

 

SECTION 2.                                          REAFFIRMATION.

 

Each Debtor, as debtors, grantors, pledgors, guarantors, mortgagors, assignors,
as applicable, or in other similar capacities in which any such Debtor grants
liens or security interests in its properties or otherwise act as accommodation
parties or guarantors, as the case may be, in any case under the Existing
Collateral Documents, hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each such Existing
Collateral Document to which it is a party and, to the extent such Debtor
granted liens on or security interests in any of its properties pursuant to any
such Existing Collateral Documents as security for the Obligations under or with
respect to the Prior Credit Agreement or the Amended and Restated Credit
Agreement, any Hedging Liability and any Bank Product Obligations, each hereby
ratifies and reaffirms such grant of liens and security interests and confirms
and agrees that such liens and security interests hereafter secure all of the
Obligations, Hedging Liability, and Bank Product Obligations, including, without
limitation, all additional Obligations, Hedging Liability, and Bank Product
Obligations resulting from the Amended and Restated Credit Agreement, in each
case as if each reference in such Existing Collateral Documents to the
obligations secured thereby are construed to hereafter mean and refer to such
Obligations under the Amended and Restated Credit Agreement, any Hedging
Liability and any Bank Product Obligations. Each Debtor hereby acknowledges
receipt of a copy of the Amended and Restated Credit Agreement and hereby
consents to the terms and conditions of the Amended and Restated Credit
Agreement, subject to the limitations, if any, set forth therein, and each
Debtor hereby acknowledges that each of the Existing Collateral Documents, as
amended hereby, remains in

 

2

--------------------------------------------------------------------------------



 

full force and effect and is hereby ratified and confirmed. The execution of
this Master Reaffirmation shall not operate as (i) a novation of any of the
“Obligations,” “Hedging Liability,” “Bank Product Obligations,” “Secured
Obligations,” or any other obligations, liability or indebtedness under the
Prior Credit Agreement or the Amended and Restated Credit Agreement or the
Existing Collateral Documents or (ii) a waiver of any right, power or remedy of
the Administrative Agent, nor constitute a waiver of any provision of any of the
Existing Collateral Documents.

 

SECTION 3.                                          MISCELLANEOUS.

 

3.01. This Master Reaffirmation shall be binding upon each Debtor and upon its
respective successors and assigns and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns. The successors and assigns of such entities shall include, without
limitation, their respective receivers, trustees, or debtors-in-possession.

 

3.02. The Debtors hereby agree from time to time, upon reasonable request, by
the Administrative Agent, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements and to take or cause
to be taken such further or other action as the Administrative Agent or any
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Master Reaffirmation and the Existing Collateral
Documents.

 

3.03. The section headings herein are for convenience of reference only, and
shall not affect in any way the interpretation of any of the provisions hereof.
All references to the singular shall be deemed to include the plural and vice
versa where the context so requires.

 

3.04. THIS MASTER REAFFIRMATION SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE
OF NEW YORK AND SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

3.05. Wherever possible, each provision of this Master Reaffirmation shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Master Reaffirmation shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Master Reaffirmation.

 

3.06. This Master Reaffirmation represents the final agreement of the Debtors
with respect to the matters contained herein and may not be contradicted by
evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, among any of the Debtors and the Administrative Agent on behalf of
the Lenders.

 

3.07. This Master Reaffirmation may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be

 

3

--------------------------------------------------------------------------------



 

deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature
page of this Master Reaffirmation by facsimile or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Master Reaffirmation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Master Reaffirmation has been duly executed by each of
the undersigned as of the day and year first set forth above.

 

 

“DEBTORS”

 

 

 

 

 

WILLDAN GROUP, INC.

 

 

 

By:

/s/ Thomas D. Brisbin

 

Name:

Thomas D. Brisbin

 

Title:

Chief Executive Officer

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

PUBLIC AGENCY RESOURCES

 

WILLDAN ENERGY SOLUTIONS

 

WILLDAN ENGINEERING

 

WILLDAN FINANCIAL SERVICES

 

WILLDAN HOMELAND SOLUTIONS

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

WILLDAN LIGHTING & ELECTRIC OF

 

WASHINGTON, INC.

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

INTEGRAL ANALYTICS, INC.

 

NEWCOMB ANDERSON MCCORMICK, INC.

 

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

Name:

Thomas D. Brisbin

 

Title:

Chairman of the Board

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

 

 

By:

/s/ Rachel Seraspe

 

Name:

Rachel Seraspe

 

Title:

Vice President

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------



 

 

LIME ENERGY CO.

 

LIME FINANCE, INC.

 

LIME ENERGY SERVICES CO.

 

ENERPATH INTERNATIONAL HOLDING COMPANY

 

ENERPATH SERVICES, INC.

 

 

 

 

 

By:

/s/ Thomas D. Brisbin

 

Name:

Thomas D. Brisbin

 

Title:

Chairman of the Board

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGED AND ACCEPTED as of the date first written above:

 

BMO HARRIS BANK N.A., as Administrative Agent

 

By:

/s/ Shahrokh Shah

 

 

Name:     Shahrokh Shah

 

 

Title:       Managing Director

 

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------



 

List of Schedules and Exhibits Omitted pursuant to Item 601(a)(5) of Regulation
S-K:

 

EXHIBIT A

—

Collateral Documents

EXHIBIT B

—

Amended Security Agreement Schedules

SCHEDULE A

—

Locations

SCHEDULE B

—

Other Names

SCHEDULE C

—

Intellectual Property Rights

SCHEDULE D

—

Real Estate Legal Descriptions

SCHEDULE E

—

Investment Property and Deposits

SCHEDULE F

—

Commercial Tort Claims

 

--------------------------------------------------------------------------------